DETAILED ACTION
This final office action is responsive to applicant’s amendment filed on 18 Jan 2022 in which claims 1-2, 4-7, 10, 13-15 and 17-18 were amended.
Claims 1 - 20 are currently pending and under examination, of which claims 1, 14, and 18 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner thanks applicant for reply 01/18/2022 which has been fully considered.
The rejection of claims 1 - 20 under 35 U.S.C. 112(b) is hereby withdrawn, as necessitated by applicant’s amendments made to the claims and clarifying remarks.
Applicant’s arguments with respect to claims 1 - 20 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Consideration is given to present status of claim as substantively amended and new art is identified, particularly Bautista.
The rejection of claims 1 - 20 with regard to Double Patenting over co-pending application 15/858,505 is hereby withdrawn as necessitated by applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Bautista et al., “Learning Where to Drive by Watching Others” hereinafter Bautista, in view 
Olabiyi et al., US Patent No 11,120,353B2, hereinafter Olabiyi (Toyota), as evidenced by 
Olabiyi et al., “Driver Action Prediction Using Deep (Bidirectional) Recurrent Neural Network”, hereinafter OlabiyiNPL.
With respect to claim 1, Bautista teaches: 
	A system {Bautista teaches self-learning/self-supervision for autonomous driving systems, see [Sect3.1 and 4.4], introduced [P.29 ¶1]}, comprising: 
a population of vehicles, each respective vehicle in the population {Bautista [Title] “Learning Where to Drive by Watching Others” whereby Fig 2(c) illustrates “self-supervision computed using different traffic partakers… other cars” emphasis plurality of cars/partakers such as fleets of [P.30 ¶2]  having: 
the first artificial neural network model initially installed in the respective vehicle {Bautista illustrates Fig 1 neural network being fully convolutional FCN, installed as computing device being the [P.35 Foot Note] “NVIDIA Titan X GPU” for respective cars}; 
at least one sensor that generates inputs for the first artificial neural network model during operations of the respective vehicle {Bautista [P.34 Sect3.1] “Video sequences being recorded by dashboard cameras” camera is sensor and video/image is input, again at [P.31 ¶2] “inexpensive dashboard cameras… All gathered patches are then used for discriminative training of a Fully Convolutional Network”}; and 
a computing device programmed to process the inputs using the first artificial neural network model, wherein the computing device is configured {Bautista [P.35 Foot Note] “NVIDIA Titan X GPU” is computing device for processing neural network Fig 1} to: 
generate, using the inputs received from the at least one sensor, outputs from the first artificial neural network model {Bautista [P.33 ¶1,3] “generating self-supervision as the car moves during the video sequence”, [P.34 Last¶] “Since our self-supervision strategy generates patches of drivable and non-drivable areas on an image, a natural choice would be to train a CNN to classify these image patches”. A classified/labeled image patch is generated output, e.g., drivable or non-drivable}, wherein the inputs include: 
a first portion of the inputs causing the first artificial neural network model to generate a first portion of the outputs classified as recognized {Bautista [P.35 ¶1] “labeling for each training image using the available self-supervision” whereby labeled corresponds to recognized, again [P.35 Sect.4] “generated labels”}; and 
a second portion of the inputs causing the first artificial neural network model to generate a second portion of the outputs classified as unrecognized {Bautista [P.38 Sect.5] “unlabeled training videos” wherein unlabeled is unrecognized, e.g. [P.32 Sect.3] “generate self-supervision by experiential reflection on unlabeled video sequences”}; 
select, based on the second portion of the outputs of the first artificial neural network model being classified as unrecognized, the second portion of the inputs received from the at least one sensor {Bautista [P.31 ¶2] “only play backwards the unlabeled training videos for extracting self-supervision” wherein extraction of only the unlabeled/unrecognized/second portion is a selective training; [P.38 Last¶]}; and 
However, Bautista does not teach a “centralized server”.
Olabiyi teaches:
a centralized computer server initially storing a first artificial neural network model having data identifying: biases of neurons in a network of the neurons; synaptic weights of the neurons; and activation functions of the neurons {Olabiyi (Toyota) Fig 1 illustrates a modeling server 121 which comprises data store 123 for storage, i.e., modeling server [Col8 Lines15-45], [Col11 Lines35-51]. A neural network is Bi-RNN [Title] which is described [Col23 Lines23-60] where neuron activation functions are e.g. “Logit Function 763, a Sigmoid Function 765” and synaptic neuron weights/bias are “train the weights of the prediction network… parameters of the training network” illustrated Figs 7A-C. Evidentiary support regarding neuron bias is noted as OlabiyiNPL per [P.3 Sect.A ¶1], [P.4 Sect.F ¶1]}; and 
transmit, to the centralized computer server, the second portion of the inputs as part of sensor data collected in the centralized computer server for the first artificial neural network, without transmitting the first -- 2 --App. Ser. No.: 15/858,143Attorney Docket No.: 120426-119200/USportion of the inputs received from the at least one sensor to the centralized computer server {Olabiyi [Col8 Lines20-22] “the modeling server 121 ; 
wherein the centralized computer server is configured to store, the first portion of the inputs from the respective vehicle, as part of the sensor data collected for the first artificial neural network {Olabiyi Fig 1 where [Col9 Lines57-67] “during training the stored sensor data may be retrieved from the sensor data store 113 and used to generate prediction labels and/or recognition labels” and may include [Col8 Lines30-45] “cache data from the recognition data store… downloaded at runtime or training”}; 
wherein the centralized computer server is further configured to train, using the sensor data collected from the population of vehicles, the first artificial neural network model to generate a second artificial neural network model {Olabiyi Fig 3B:361 “Train PN model” prediction network PN is a second ANN model built from generative training 359 after 355 “RN model” recognition network RN is a first ANN model. Modeling is understood as trained with “Modeling Server” Fig 1:121/105 and with regard to the distributed network [Col11 Line39] or [Col9 Line66]}; and 
wherein the centralized computer server is further configured to transmit the second artificial neural network model the respective vehicle in the population to replace the first artificial neural network model initially installed in the respective vehicle {Olabiyi [Col18 Lines8-16] “only the prediction network 705 may be updated during training” wherein training update is replacing model, as performed with modeling server Fig 1:121. The recurrent network training is described as retroactive in which features extracted may be combined and complete temporal context is available, see again [Col18 Lines8-12] and [Col21 Lines23-25]}.
	Olabiyi is directed to vehicular neural network architecture thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the modeling server of Olabiyi for implementing the self-learning technique of Bautista for the 

With respect to claim 2, the combination of Bautista and Olabiyi teaches the system of claim 1, wherein 
the computing device is configured to control, based on the outputs, one of: acceleration of the vehicle; speed of the vehicle; and direction of the vehicle {Bautista discloses [P.35 ¶2] “output prediction of drivability” for example drivable and non-drivable surfaces [Sect3.2]}.
	However, Bautista does not expressly detail drivability as controlling vehicle characteristics being acceleration, speed, and direction of the vehicle. 
	Olabiyi discloses vehicular electronic control unit ECU and CAN controller area network for acceleration, speed, braking force, steering angle, navigation etc. [Col9 Lines4-54] illustrated Fig 8.
	One having ordinary skill in the art would have considered it obvious prior to the effective filing date to detail drivability of Bautista by control characteristics disclosed by Olabiyi for the motivation of implementing advanced driver assistance ADA for predictive actions (Olabiyi [Col26 Lines30-53], [Col9 Line30]).

With respect to claim 3, the combination of Bautista and Olabiyi teaches the system of claim 1, wherein 
	the second artificial neural network model includes data identifying updated synaptic weights of at least a portion of the neurons {Olabiyi Fig7A RNN cells whereby [Col23 Lines40-47] “weights of the prediction network 705 are trained using an error… performed using the truncated back-propagation .
	One of ordinary skill in the art would have considered it obvious to use BPTT of Olabiyi for the iterative fine-tuning and/or training videos played backwards in time of Bautista as applying known techniques to yield predictable results and as suggested per “back-propagation through time algorithm, such as may be used in the art to train other deep neural networks” (Olabiyi [Col23 Lines45-46]).

With respect to claim 4, the combination of Bautista and Olabiyi teaches the system of claim 3, wherein 
	the first artificial neural network model is configured to generate an output classified as unrecognized in response to the output identifying an unknown item {Bautista [P.34-35 Sect3.2] “classify these image patches… pixels contained in a non-drivable patch are negative” non-drivable or negative class is unrecognized/unknown item output, akin to unlabeled data as noted throughout}.

With respect to claim 5, the combination of Bautista and Olabiyi teaches the system of claim 3, wherein 
	the first artificial neural network model is configured to generate an output classified as unrecognized in response to the output identifying an item unexpected in development of the first artificial neural network model {Claim language is commensurate with claim 4 excepting “development of the first artificial neural network model” and the rejection of claim 4 is incorporated. Bautista’s model development is with regard to “error (e.g., patch drift)… compute the similarity between a patch Pit-1 and its projected successor Pit to eliminate unreliable correspondences” as disclosed [P.34 ¶]}.

With respect to claim 6, the combination of Bautista and Olabiyi teaches the system of claim 3, wherein 
	the first artificial neural network model is configured to generate an output classified as unrecognized in response to the output identifying an item, as being one of two or more candidates .

With respect to claim 7, the combination of Bautista and Olabiyi teaches the system of claim 3, wherein 
	the first artificial neural network model is configured to generate an output classified as unrecognized based on a characteristic of the output regarding an item encountered by the respective vehicle during operation {Bautista discloses characteristic being confidence map threshold and/or probabilistic accuracy of fully convolutional network for learning to drive, see [P.35 ¶2]. The rejection of claim 4 is incorporated for preface commensurate language}.

With respect to claim 8, the combination of Bautista and Olabiyi teaches the system of claim 7, wherein 
	the characteristic is one of: lack of knowledge about the item; lack of classification of the item into a plurality of known categories; lack of an identification of the item; having an accuracy in identification of the item below a threshold; and having a confidence level in recognizing of the item below a threshold {Bautista [P.35 ¶2] “we compute a confidence map of each training image… we simply threshold these confidence maps” teaches confidence threshold and describes local context at the pixel-wise label level and probabilistic accuracy}.

With respect to claim 9, the combination of Bautista and Olabiyi teaches the system of claim 8, wherein 
	the at least one sensor includes at least one of: a camera that images using lights visible to human eyes; a camera that images using infrared lights; a sonar; a radar; and a lidar {Bautista [P.32 Sect3.1] “Video sequences recorded by dashboard cameras” again at [P.31 ¶2] “inexpensive monocular dashboard cameras”}.

With respect to claim 10, the combination of Bautista and Olabiyi teaches the system of claim 9, wherein 
	an input causing the first artificial neural network to generate the output is one of: an image and a video clip {Bautista [P.33 ¶3 – P.34 ¶1] “training video sequence S = {I1, …, It}… Flow is computed densely between pairs of consecutive frames (It-1, It)”}.

With respect to claim 11, the combination of Bautista and Olabiyi teaches the system of claim 9, wherein 
	the item is one of: an event and an object {Bautista discloses [P.34 ¶1] “object proposals using a car detector” is an object, and events are suggested as [P.33 ¶2] “sequences are played back in time”}.

With respect to claim 12, the combination of Bautista and Olabiyi teaches the system of claim 1, wherein 
	the sensor data includes inputs selected by and transmitted from a plurality of vehicles in the population {Bautista discloses that sensor input (video for training) comprises [P.31 ¶2] “regions that cars have driven over (including the car that the camera is in)” conveying vehicular population that includes primary vehicle well as others, for example [P.33 ¶2] “different traffic partakers”. See also Olabiyi [Col7 Lines49-57] “vehicle-to-vehicle (V2V)… networks among multiple vehicles”}.

With respect to claim 14, the rejection of claim 1 is incorporated. The scope differing as method to perform the system of claim 1. The method is self-learning/self-supervision of Bautista in combination with Olabiyi modeling server. The remainder of the claim is rejected for the same rationale as claim 1.

Claim 15 is rejected for the same rationale as claim 2.

With respect to claim 16, the combination of Bautista and Olabiyi teaches the method of claim 15, wherein 
	the at least one sensor and the computing device are installed on the vehicle {Olabiyi Fig 3A illustrates vehicle which corresponds to Fig 1 “moving platform” comprising 103a “Sensor(s)” and per [Col9 Line4] “The moving platform(s) 101 include computing devices”, again at [Col13 Lines32-49] “computing device 200 may include an embedded system embedded in a moving platform 101”}.

With respect to claim 17, the combination of Bautista and Olabiyi teaches the method of claim 16, wherein 
	the transmitting of the second portion of the inputs is in real time during processing of the second portion of the outputs at the service location {Olabiyi discloses “real-time” for prediction and feature extraction with streaming sensor data, [Col11 Lines28-33], [Col17 Lines56-7], [Col22 Lines19-20]. The transmission is over Fig 1 networked advanced driver assist, such that “prediction network 705 may be updated during training”, [Col9 Lines56-9]}.

With respect to claim 18, the rejection of claim 1 is incorporated. The scope differing as non-transitory computer storage medium executed by server to perform the method of claim 1. Olabiyi teaches non-transitory computer readable storage medium per [Col4 Line59], [Col16 Lines7-8] Fig 1. The remainder of the claim is rejected for the same rationale as claim 1.

With respect to claim 19, the combination of Bautista and Olabiyi teaches the non-transitory computer storage medium of claim 18, wherein 
the training is performed using a supervised training or learning technique {Bautista discloses [P.32-33 Sect3.1] “Given a training video sequence S = {I1, .., It}, we obtain self-supervision” is a type of supervised training. See also [P.38 ¶2] “supervised FCN”, [P.29 ¶1] “train a supervised model”}.

Claim 20 is rejected for the same rationale as claim 2.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bautista and Olabiyi in view of 
Ditty et al., US PG Pub No 20190258251A1, hereinafter Ditty, as evidenced by Provisional 62/584,549 (attached as NPL, see PTO-892).
With respect to claim 13, the combination of Bautista and Olabiyi teaches the system of claim 1. Ditty teaches wherein 
	the second artificial neural network model is customized for the respective vehicle {Ditty [0230] “updated version of the neural network” emphasis versioning which is customization, and respective vehicle is with regard to “Advanced SoC is configured to receive and store an updated neural network through the wireless antenna and modem (101), even while self-driving vehicle (50) is in operation” same paragraph. The paragraph is reproduced in provisional ‘549 at [00135]}.
	Ditty appears to be a master document for NVIDIA and is squarely directed to autonomous vehicle control, see for example Claim 1. Accordingly, Ditty is analogous art. One having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize versioning of Ditty as a snapshot or model replica (version) at iterations of Bautista and Olabiyi disclosed for the motivation of maintaining model states for personalization as is applicable to personal vehicles where “each vehicle may have any number of distinct controllers for functional safety” (Ditty [0121]).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Examiner notes a particular abundance of art in the field
Osep et al., “Large-Scale Object Discovery and Detector Adaptation from Unlabeled Video” discloses Self-Supervision and Autonomous driving, computer vision.
Liu et al., “A Unified Cloud Platform for Autonomous Driving” discloses Paddle-Paddle (#1 Github download for distributed learning) with Alluxio parameter server and asynchronous architecture based on Spark for autonomous vehicles.
Chai et al., US20200068250A1 discloses unlabeled driving traces over server computer, see [0084-88] and [0094-96].
Jiang et al., US20190138889A1 NVIDIA discloses [0024] “self-supervised learning”
Rosman et al., “Hybrid Control and Learning with Coresets for Autonomous Vehicles” discloses stochastic embedded learning with coresets to address labeling bottleneck.
Finn et al., “Generalizing Skill with Semi-Supervised Reinforcement Learning” Berkeley discloses autonomous driving embodiments.
Shelhamer et al., “Loss is its own Reward: Self-Supervision for Reinforcement Learning” see self-supervised surrogate annotation function with objective function [Sect2.2].
Xu et al., “Avoidance of Manual Labeling in Robotic Autonomous Navigation Through Multi-Sensory Semi-Supervised Learning” details Self-Supervision with NVIDIA TX1, Alg.1






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126